1                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
2                                           -oOo-
3     UNITED STATES OF AMERICA,
                                                         Case No. 2:19-cr-00009-APG-NJK
4                            Plaintiff,
                                                         ORDER OF DISMISSAL OF THE
5                 vs.                                    INDICTMENT WITHOUT PREJUDICE
6
      RAMOND LLOYD GROGINS,
7
                            Defendant.
8

9           Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, and upon leave of

10   Court, the United States Attorney for the District of Nevada hereby dismisses without prejudice

11   the charges brought against defendant RAMOND LLOYD GROGINS, contained in the

12   Indictment in case number 2:19-cr-009-APG-NJK.

13                                                       Respectfully submitted,

14                                                       NICHOLAS A. TRUTANICH
                                                         United States Attorney
15
                                                         /s/ Linda Mott
                                                         LINDA MOTT
16                                                       Assistant United States Attorney
17

18   Leave of Court is granted for the filing of the foregoing dismissal of the charges brought against

19   defendant RAMOND LLOYD GROGINS, contained in the Indictment in case number

20   2:19-cr-00009-APG-NJK.

21
     DATED this 30th day of December, 2019.
22

23                                              __________________________________
                                                HONORABLE ANDREW P. GORGON
24                                              UNITED STATES DISTRICT JUDGE


                                                     3
